Title: To Thomas Jefferson from James Lovell, 24 January 1809
From: Lovell, James
To: Jefferson, Thomas


                  
                     To my Patron
                         Sir 
                     
                     Boston January 24th 1809
                  
                  Having upon the 17th: written to your political Secretary of the Treasury What was then proper to be communicated to the President of the United States; I chuse now to present myself to your Authority as to a Critic of Literature and Morals and, in consequence to offer some sketches from “a Bundle of facts and anecdotes.”
                  A rich young-Man, in days of yore, was advised, by a meek & lowly Person who had been born in a manger but rose to be the Leader of “a Caucus of Twelve”, to sell all his possesions and “give to the poor.” Whereupon the rich youth went away “sorrowfull”.
                  Very lately, a middle-aged Man, of the best qualifications for the station he held in society, has suffered his Independence of Spirit to be undermined, in part, by his Independence of Purse; but more, by Terrors artfully applied to his mind in the form of Threatening personal Attachments and troublesome Replevine, if he dared to execute her deputed-train of Business.
                  But not being a youth, he took such care of himself as only to turn sorrows upon his Principal; and troubles upon other Brains.
                  These “anecdotes” are enough to show how my aged very-valuable Friend and brother Officer was suddenly “disabled” by loss of the important Staff of his official Support. But why I become 
                     Candid, and in a most artful combined-Secrecy, can only be conjectured from the following “Fact.”
                  There is not living in this world more than one Person who is recorded on my brain as a deliberate, intriguing Enemy to my personal Interest & Comfort—and consequently to that of my Family and heirs because the Interests are inseperable or 
                  
                  
                     was privy-counsellor & correspondent 
                      & four) to Hingham to complete  plan there. From whence 
                      at 1 o’Clock in the morning  that was in the Mail here 
                      I could get at the same m 
                     post meridian Information.
                  And, thus 
                     also
                      
                     created & spread a Report that no Custom-House was here in Opperation: as I find by a Letter from my Friend Whipple of Portsmouth dated Saturday 21st.
                  I will not vent my Resentments any further to you from my settled Respect to your Station. I cannot wilfully desert my Devotion
                  
                     James Lovell 
                     
                     Naval Officer
                  
               